DETAILED ACTION
This Office action is in response to the applicant's filing of 11/08/2021.
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Preliminary amendments, filed on 04/20/2022, canceled claims 1-24 and newly added claims 25-44. Claims 25-44 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/27/2022 has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,535,075 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,535,075 recite the entirety of limitations of claims 25-44 of the instant application. For example, application claims 25, 32, and 39 are anticipated by patent claims 1 and 13 because patent claims 1 and 13 recite additional features such as “determining whether the transaction data is indicative of a transaction between a registered customer and a registered merchant based on the determination that the customer is the registered customer and that the merchant is the registered merchant; determining whether the transaction data is indicative of a transaction between a non-registered customer and a registered merchant based on the determination that the customer is not registered and that the merchant is the registered merchant; in an instance in which the determination is made that the transaction involves a non- registered customer, determining whether a credit card number matches at least one previously used credit card in a rewards database, and in an instance in which the credit card number does match a previously stored credit card, indicating that that the system has previously reviewed transaction data associated with the credit card number and has previously created a credit card profile from the credit card number; determining whether the transaction data is indicative of a transaction between a registered customer and a non-registered merchant based on the determination that the customer is the registered customer and that the merchant is not the registered merchant; in an instance in which the determination is made that the transaction involves a registered customer and a non-registered merchant, utilizing the second part of the transaction data to create a new merchant account profile, the new merchant account profile identifying the second part of the transaction data indicative of the non-registered merchant; determining whether the transaction data is indicative of a transaction between a non-registered customer and a non-registered merchant based on the determination that the customer is not the registered customer and that the merchant is not the registered merchant; in an instance in which the determination is made that the transaction involves the non-registered customer and the non-registered merchant, utilizing the first part of the transaction data to create a new customer account profile, the new account profile identifying the first part of the transaction data; utilizing the second part of the transaction data to create the new merchant account profile, the new merchant account profile identifying the second part of the transaction data indicative of the non-registered merchant; determining, by a processor, whether the transaction data corresponds to unique rewards account information stored in a memory; in an instance in which the transaction data does not correspond to unique rewards account information, receiving, via input at a point-of-sale device, a customer identifier; and in the instance of cash, associating the transaction data to the customer identifier and in the instance of a credit card, associating the transaction information with the credit card information and in an instance in which a credit card profile has been created, the credit card profile; in response to determining that the transaction data corresponds to unique rewards account information stored in the memory, crediting a rewards account associated in the memory with the unique rewards account information; and in an instance in which no unique rewards account information is identified, utilizing previously generated multi-dimensional matrices, that identify probabilities that particularly categorized customer profiles or credit card profiles would accept a particular offer, to provide a discount offering” wherein application claims 25, 32, and 39 do not recite these features and are essentially broader than patent claims 1 and 13. Therefore patent claim 1 of Patent No. 10,535,075 is in essence a “species” of the generic invention of application claim 25. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 26-31 (Dependent on Claim 25), claims 33-38 (Dependent on Claim 32), and claims 40-44 (Dependent on claim 33) do not cure the deficiencies of the independent claims. Appropriate correction is required.
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,250,459 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,250,459 recite the entirety of limitations of claims 25-44 of the instant application. For example, application claims 25, 32, and 39 are anticipated by patent claims 1, 8, and 15 because patent claims 1, 8, and 15 recite additional features such as “determining whether the transaction data is indicative of a transaction between a non- registered customer and a registered merchant based on a determination that the customer is not registered and that the merchant is the registered merchant; in an instance in which the determination is made that the transaction involves a non-registered customer, determining whether a credit card number matches at least one previously used credit card in a rewards database, and in an instance in which the credit card number does match a previously stored credit card, indicating that that the system has previously reviewed transaction data associated with the credit card number and has previously created a credit card profile from the credit card number, storing the transaction data with the previously created credit card profile, and in an instance in which the credit card number does not match at least one previously used credit card number, creating a credit card profile utilizing the first part of the transaction data, the credit card profile identifying the first part of the transaction data; determining, by a processor, whether the transaction data corresponds to unique rewards account information stored in a memory; in an instance in which the transaction data does not correspond to unique rewards account information, receiving, via input at a point-of-sale device, a customer identifier; and in the instance of cash, associating the transaction data to the customer identifier and in the instance of a credit card, associating the transaction information with the credit card information and in an instance in which a credit card profile has been created, the credit card profile; in response to determining that the transaction data corresponds to unique rewards account information stored in the memory, crediting a rewards account associated in the memory with the unique rewards account information; and in an instance in which no unique rewards account information is identified, utilizing the previously generated multi-dimensional matrices, that identify probabilities that the particularly categorized customer profiles or credit card profiles would accept a particular offer, to provide a discount offering” wherein application claims 25, 32, and 39 do not recite these features and are essentially broader than patent claims 1, 8, and 15. Therefore patent claim 1 of Patent No. 11,250,459 is in essence a “species” of the generic invention of application claim 25. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 26-31 (Dependent on Claim 25), claims 33-38 (Dependent on Claim 32), and claims 40-44 (Dependent on claim 33) do not cure the deficiencies of the independent claims. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 25-44 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. Claims 25-31 recite a system, claims 32-38 recite a method, and claims 39-44 recite a computer-readable media. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 25, 32, and 39 recite a system, method, and computer-readable medium, respectively, for crediting a rewards account and utilizing a matrices to provide the rewards account with a discount offering. Under Step 2A, Prong I, claims 25, 32, and 39 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Crediting a rewards account and utilizing a matrices to provide the rewards account with a discount offering is considered to be an abstract idea of certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving transaction data indicative of a transaction, wherein the transaction data includes at least a first part indicative of a customer profile, a second part indicative of a merchant profile, and a third part indicative of a transaction amount; storing the first part and the third part of the transaction data with a credit card profile based at least in part on a credit card number associated with the transaction; crediting a unique rewards account, wherein the unique rewards account is selected based at least in part on the transaction data; categorizing a plurality of customer profiles or a plurality of credit card profiles; generating multi-dimensional matrices comprised of a plurality of nodes, each node indicating a probability that a particularly categorized customer profile or credit card profile would accept a particular offer; and utilizing the multi-dimensional matrices to provide to a customer associated with the unique rewards account a discount offering based on the particular offer. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 25, 32, and 39 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 25, 32, and 39 recites the following additional elements: Apparatus, Processor(s), and Computer-readable memory(s). These additional elements in claims 25, 32, and 39 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. processor and memory, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 25, 32, and 39 recites “generating multi-dimensional matrices comprised of a plurality of nodes, each node indicating a probability that a particularly categorized customer profile or credit card profile would accept a particular offer; and utilizing the multi-dimensional matrices to provide to a customer associated with the unique rewards account a discount offering based on the particular offer.” However, these additional elements or a combination of elements do not result in the claims amounting to significantly more than the judicial exception because they are not indicative of integration into a practical application. Merely organizing data (i.e. multidimensional matrices to identify probabilities of a user accepting an offer) recites a well-known, routine, and conventional computer function in order to provide a discount offering further recites the abstract idea and has been known in the art since the 1990s (See: Latouche, Guy; Ramaswami, Vaidyanathan (1999), Introduction to matrix analytic methods in stochastic modeling (1st ed.), Philadelphia, PA: Society for Industrial and Applied Mathematics, ISBN 978-0-89871-425-8). Utilizing a multidimensional matrix to determine probabilities is not considered to be significantly more because the courts have noted that “electronically scanning or extracting data from a physical document” (See Content Extraction) and “electronic recordkeeping” (See Alice Corp.) are well-known, routine, and conventional computer functions. Claims 25, 32, and 39 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe “general computer system” elements, ¶¶ [0053] [0054], for implementing the memory and processor, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 26-31, 33-38, and 40-44 further recite the system, method, and computer-readable medium of independent claims 25, 32, and 39, respectively. Dependent claims 26-31, 33-38, and 40-44 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. 
Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in independent claims 25, 32, and 39. For example, claims 26-31, 33-38, and 40-44 further describe the limitations for crediting a rewards account and utilizing a matrices to provide the rewards account with a discount offering – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 26-31, 33-38, and 40-44, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, the dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The following reference are cited to further show the state of the art:
U.S. Patent 8,732,101 to Wilson for disclosing In certain implementations, a system may receive attribute data corresponding to attributes of a plurality of users and to one or more venues for which the plurality of users has an affinity. A user personality matrix may be calculated for one or more of the plurality of users based on interrelational nodal link strengths between the one or more users and the venues. The user personality matrices may be merged to calculate a combined personality matrix representing a unified taste profile for the one or more users. A candidate list of venues having the highest link strength with the combined personality matrix may be determined. One or more recommended venues from the candidate list of venues that have the strongest links to the combined personality matrix may be determined, and recommendation data corresponding to the recommended venues may be output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
December 2, 2022